Case 2:20-cv-04616-MAA Document 22 Filed 12/01/20 Page 1 of 1 Page ID #:4419



                                                                     JS-6
  1
  2
  3                       UNITED STATES DISTRICT COURT
  4                     CENTRAL DISTRICT OF CALIFORNIA
  5
  6
      CARMEN CECILIA ESCOBAR,                 ) Case No: 2:20-cv-04616-MAA
  7                                           )
                                              ) JUDGMENT
  8               Plaintiff                   )
                                              )
  9         v.                                )
                                              )
 10   ANDREW SAUL, Commissioner of            )
      Social Security,                        )
 11                                           )
                  Defendant.                  )
 12
 13
 14         Having approved the Stipulation To Voluntary Remand Pursuant To
      Sentence Four Of 42 U.S.C. § 405(g),
 15
            IT IS ORDERED that judgment is entered in accordance with the Order Of
 16
      REMAND.
 17
 18
 19
      DATE: 12/01/20
 20                                          THE HONORABLE MARIA A. AUDERO
 21                                               United States Magistrate Judge
 22
 23
 24
 25
 26

                                              -1-
